Case 20-11548-CSS   Doc 560-1   Filed 08/31/20   Page 1 of 12




                        Exhibit 1
Case 20-11548-CSS   Doc 560-1   Filed 08/31/20   Page 2 of 12
Case 20-11548-CSS   Doc 560-1   Filed 08/31/20   Page 3 of 12
Case 20-11548-CSS   Doc 560-1   Filed 08/31/20   Page 4 of 12
Case 20-11548-CSS   Doc 560-1   Filed 08/31/20   Page 5 of 12
Case 20-11548-CSS   Doc 560-1   Filed 08/31/20   Page 6 of 12
Case 20-11548-CSS   Doc 560-1   Filed 08/31/20   Page 7 of 12
Case 20-11548-CSS   Doc 560-1   Filed 08/31/20   Page 8 of 12
Case 20-11548-CSS   Doc 560-1   Filed 08/31/20   Page 9 of 12
Case 20-11548-CSS   Doc 560-1   Filed 08/31/20   Page 10 of 12
Case 20-11548-CSS   Doc 560-1   Filed 08/31/20   Page 11 of 12
Case 20-11548-CSS   Doc 560-1   Filed 08/31/20   Page 12 of 12
